Citation Nr: 0913472	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-20 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to May 14, 2007.

2.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) from May 14, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife





ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  Prior to May 14, 2007, the Veteran's service-connected 
PTSD equated to disability manifested by occasional decrease 
in work efficiency due to sleep impairment, anger control 
problems, anxiety, suspiciousness, and a depressed mood.

2.  From May 14, 2007, the Veteran's service-connected PTSD 
has been manifest by disability that equates to deficiencies 
in most areas due to obsessional rituals, panic attacks daily 
to weekly and/or near-continuous panic, spatial 
disorientation, near-continuous depression, neglect of 
personal appearance and hygiene, the inability to establish 
and maintain effective relationships, and difficulty adapting 
to stressful circumstances.




CONCLUSIONS OF LAW

1.  Prior to May 14, 2007, the criteria for a rating in 
excess of 30 percent for service-connected PTSD were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.130 (Diagnostic Code 9411) (2008).

2.  From May 14, 2007, the criteria for a 70 percent rating 
for service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.7, 4.130 (Diagnostic Code 9411) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through September 2001 and February 2003 
notice letters, the RO notified the Veteran of the 
information and evidence needed to substantiate his claim.  
By a May 2008 letter, the RO provided the general criteria 
for assigning disability ratings.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  While none of the notices 
referred to criteria for assigning effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), this 
question is not now before the Board.  Consequently, a remand 
for further VCAA notification is not necessary.  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in July 2008, which followed the September 2001, 
February 2003, and May 2008 notice letters.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the February 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Lexington VA Medical Center (VAMC) as his psychiatric 
treatment provider.  Available records from that facility 
were obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Additionally, in May 2002, July 2004, July 2005, and June 
2008, the Veteran was afforded VA examinations, the reports 
of which are of record.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II.  Analysis

The Veteran contends that his PTSD has been more disabling 
than indicated by the assigned ratings.  He therefore 
contends that a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran was initially granted service connection for PTSD 
in September 2002 at which time a 30 percent disability 
rating was assigned effective August 16, 2001.  In October 
2002, the Veteran filed a claim for an increased rating that 
was denied in August 2004 and November 2005 rating decisions; 
however, in July 2008, the RO increased the evaluation to 50 
percent effective May 14, 2007.  Thus, the RO has established 
a staged rating.  See Hart, 21 Vet. App. at 509-10.  
Consequently, the Board will address whether the Veteran is 
entitled to an evaluation in excess of 30 percent prior to 
May 14, 2007 and whether the Veteran is entitled to an 
evaluation in excess of 50 percent from May 14, 2007.

PTSD is evaluated under Diagnostic Code 9411.  Under the 
general rating formula for mental disorders, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
settings); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Finally, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and/or recent events).  38 
C.F.R. § 4.130 (Diagnostic Code 9411) (2008).

In May 2002, the Veteran underwent a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner diagnosed the 
Veteran with PTSD noting the Veteran's in-service, combat 
stressors.  The examiner found that the Veteran was oriented 
to person, place, date, and time and that the Veteran's 
thoughts were goal directed.  The examiner did not note that 
the Veteran had a flattened affect or that the Veteran used 
circumstantial, circumlocutory, or stereotyped speech.  In 
addition, the examiner noted that the Veteran experienced 
sleep impairment, but there is no evidence of panic attacks, 
impaired judgment, or difficulty understanding complex 
commands.  Finally, the examiner noted examples in which the 
Veteran experienced anxiety, suspiciousness, and a depressed 
mood.

The Board notes that a global assessment of functioning (GAF) 
score of 50-55 was assigned at the May 2002 examination.  A 
score in this range represents moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Revised.  (DSM-
IV)  The score is representative of the Veteran's overall 
mental health and the symptoms represented are consistent 
with the criteria for a 30 percent evaluation.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).

In July 2004, the Veteran again underwent a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran concurring with many of the 
conclusions of the May 2002 examination report.  The examiner 
found the Veteran to use goal-directed speech and that his 
thought processes were logical and rational.  Again, the 
examiner noted examples in which the Veteran experienced 
anxiety, suspiciousness, and a depressed mood-particularly 
that the Veteran avoided co-workers, family, and large 
gatherings of people.  The examiner concluded that there 
appeared to be no substantial change in the Veteran's level 
of social or occupational functioning and again assigned the 
Veteran a GAF score of 50-55.

In July 2005, the Veteran once more underwent a VA 
examination in connection with this claim.  The examiner 
reviewed the claims file and examined the Veteran again 
concurring with many of the conclusions of the May 2002 and 
July 2004 examination reports.  The examiner added 
observations of anger control and elaborated on the prior 
notes of avoidance, but did not introduce new evidence 
relevant to a disability rating for VA purposes.  Here, the 
examiner assigned the Veteran a GAF score of 51-55.

Based on the May 2002, July 2004, and July 2005 VA 
examinations, a 30 percent rating is warranted for the period 
prior to May 14, 2007.  A higher rating is not warranted 
because the Veteran did not demonstrate symptoms consistent 
with the criteria for a higher rating, such as impaired 
thinking or judgment; nor did the Veteran exhibit a flattened 
affect or circumstantial, circumlocutory, or stereotyped 
speech.  In addition, despite the avoidance exhibited by the 
Veteran, he did not appear to have difficulty establishing 
and maintaining social and professional relationships.  
Finally, the Veteran did not have problems understanding 
complex commands and there was no evidence of panic attacks 
or impaired memory.  Thus, a 30 percent rating is appropriate 
for this period, and a higher rating is not warranted for 
this period.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).

In June 2008, the Veteran underwent another VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  Again, the Veteran was not 
found to have a flattened affect or circumstantial, 
circumlocutory, or stereotyped speech; nor did the Veteran 
demonstrate illogical, obscure, or irrelevant speech.  In 
addition, the Veteran did not admit to any suicidal ideation.  
However, the examiner did note that the Veteran had 
obsessional rituals and noted the Veteran was in near-
continuous panic and/or panic attacks daily to weekly that 
affected his ability to function independently, 
appropriately, and effectively.  

The Board notes that a GAF score of 39 was assigned at the 
June 2008 examination.  This score represents severe 
impairment in reality testing or communication, or major 
impairment in several areas such as work and/or school, 
family relations, judgment, thinking, or mood.  DSM-IV.

In December 2008, a hearing was held before the Board at the 
RO in Louisville, Kentucky.  At the hearing the Veteran and 
his wife corroborated the findings of the prior VA examiners 
and added significant new evidence.  In particular, the 
Veteran testified that he experiences spatial disorientation, 
near-continuous depression, and, despite his appearance at 
the VA examinations, he generally neglects his personal 
appearance and hygiene.  Hearing Transcript at 10-11, 17, 25.  
In particular, the Veteran and his wife testified that his 
avoidance issues, despite the conclusions of the VA 
examiners, are evidence that the Veteran has an inability to 
establish and maintain effective relationships and has 
difficulty adapting to stressful circumstances.  Hearing 
Transcript at 16, 26-27.

Based on the June 2008 VA examination report and the December 
2008 hearing transcript, a 70 percent rating is warranted for 
the period from May 14, 2007.  A higher rating is not 
warranted because the Veteran does not experience total 
occupational and social impairment.  Although the December 
2008 examination report indicates that the Veteran had a 
total impairment, the Veteran has not demonstrated a 
disability consistent with the criteria for total 
occupational and social impairment for VA purposes.  
Specifically, the Veteran has not shown a gross impairment in 
thought process, communication, or behavior; does not 
experience persistent delusions or hallucinations; is not in 
persistent danger of hurting himself or others; is not 
disoriented as to time or place; and has not complained of 
memory loss such as the names of close relatives, his 
occupation, or his own name.  Absent symptoms such as these, 
a rating higher than 70 percent rating is not warranted for 
this period.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).  

The examiner's assessment of the Veteran's ability to work is 
a significant bit of information; however, an evaluation of a 
mental disorder must be based "on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination."  38 C.F.R. 
§ 4.126(a) (2008).  It is because the Veteran has not 
exhibited symptoms consistent with the degree of impairment 
characterized by the criteria for the 100 percent rating that 
the award of a total rating is not warranted.  For the 
reasons already stated, the Veteran's symptoms due to PTSD 
more nearly approximate the criteria for the 70 percent 
rating.  38 C.F.R. § 4.7 (2008).  

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's PTSD has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that a higher 
rating-70 percent-is warranted for PTSD during the period 
beginning May 14, 2007.  Higher ratings for the other 
portions of the rating period must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim 
for even higher ratings, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Prior to May 14, 2007, a rating in excess of 30 percent for 
service-connected posttraumatic stress disorder is denied.

A 70 percent rating for service-connected posttraumatic 
stress disorder is granted from May 14, 2007, subject to the 
laws and regulations governing the payment of monetary 
awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


